Citation Nr: 1453048	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for a right knee disability.

2. Entitlement to an effective date earlier than November 7, 2007, for an award of service connection for a right knee disability, to include due to clear and unmistakable error (CUE) in a January 9, 1976 decision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The RO reopened the Veteran's previously denied claim for service connection for a right knee disorder and the underlying claim. In so doing, the RO found that the grant of service connection was effective November 7, 2007, the date of the filing of the Veteran's application to reopen service connection.

In October 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the Veterans Benefits Management System (VBMS) file.

The Board has reviewed the Veteran's record maintained in the Virtual VA paperless claims processing system and the VBMS to ensure complete consideration of all the evidence.


FINDINGS OF FACT

1. For the initial rating period under appeal, the Veteran's right knee disability has not been manifested by symptomatology more nearly approximating limitation of flexion to 30 degrees or extension limited to 15 degrees.

2. In a January 9, 1976 decision, the VA Regional Office in Washington, DC, denied the Veteran's initial claim for service connection for a right knee disorder.  

3. The January 9, 1976 decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1. For the initial rating period under appeal, the criteria for a higher initial rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

2. The criteria for revision or reversal of the January 7, 1976 decision which denied the Veteran's claim for service connection for a right knee disorder, to include on the basis of CUE, have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The claim for a higher initial rating and an earlier effective date for a right knee disability arises from the Veteran's disagreements with the initial rating and effective date assigned following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the Veteran's contention that the January 9, 1976 decision denying his initial claim for service connection was the product of CUE, the VCAA does not apply. Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In February and July 2014, the Board directed the RO to obtain all outstanding VA and private treatment records, provide the Veteran with a VA medical examination to determine the severity of the service-connected right knee disability, and issue a Supplemental Statement of the Case addressing the Veteran's contention that the January 1976 decision denying service connection for a right knee disorder was the product of clear and unmistakable error. The RO performed the development as directed. The Board finds that the RO sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2014).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

For the entire increased rating period, the Veteran's knee disability has been rated under Diagnostic Code 5003-5260. 38 C.F.R. § 4.71a. A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, is the service-connected disability, whereas the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is limitation of flexion of the right knee, which instead is evaluated under Diagnostic Code 5260. Id.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2014).

Degenerative joint disease of the knee is rated under Diagnostic Code 5010. 
38 C.F.R. § 4.71a. Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of a leg (knee) is rated zero percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated zero percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 
15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 
30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint. VAOPGCPREC 09-04, 69; Fed. Reg. 59,990 (2004).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2014). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2014). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell, 25 Vet. App. at 43.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Right Knee Disability

For the initial rating period under appeal, the preponderance of the evidence is against a rating in excess of 10 percent. The Veteran's service-connected right knee disability has not been manifested by symptomatology more nearly approximating limitation of flexion to 30 degrees or extension limited to 15 degrees.

In a September 2007 private treatment record, written by Dr. S.C., the staff doctor at the Veteran's workplace, the Veteran reported experiencing right knee pain in the lateral region, posterior to the patella. The Veteran stated that the pain was sharp and intermittent, and began approximately two weeks prior to examination after a twisting incident. The Veteran indicated that the pain was a six on a scale of 10. The Veteran reported experiencing limping, pain with movement, and stiffness, but denied experiencing bruising, clicking, a decreased range of motion, instability, locking, numbness, redness, a sensation of buckling, swelling, tingling, warmth, weakness, or an inability to extend. Upon examination, the private examiner noted that the joint line at the lateral collateral ligament was tender to palpation, but found that range of motion, muscle strength/tone, and stability were all normal. The private examiner diagnosed a right knee lateral collateral ligament sprain. 

In a subsequent September 2007 private treatment record, written by Dr. S.C., the Veteran reported experiencing pain with movement of the knee, but no other symptomatology. The Veteran indicated that the pain was a two on a scale of 10. Upon examination, the private examiner noted that the joint line at the lateral collateral ligament was tender to palpation, but found that range of motion, muscle strength/tone, and stability were all normal. The private examiner diagnosed monoarthritis unspecified of the right knee. 

In an October 2007 private treatment record, written by Dr. S.C., the Veteran reported experiencing constant right knee pain, measuring a four or five on a scale of 10. The Veteran reported experiencing limping, locking, and pain with knee movement, but specifically denied experiencing any other symptomatology, to include any problems with weight-bearing. Upon examination, the private examiner noted prepatellar tenderness and a tender joint line at the infra patellar/proximal anterior tibia area, but found that range of motion, muscle strength/tone, and stability were all normal. The private examiner diagnosed a right knee lateral collateral ligament sprain. 

In an October 2007 private treatment record, written by Dr. P.H. one week after the previous examination, the Veteran reported experiencing "pain to the medial aspect with locking/catching/giving out." Upon examination, the private examiner noted that the Veteran's flexion was limited to 115 degrees and extension was limited to 30 degrees. The examiner noted popping and crepitance with motion, positive apprehension, tenderness to palpation to the plica, a mild valgus deformity, and negative McMurray's, Lachman's, and anterior positive drawer tests. The examiner diagnosed right knee degenerative joint disease and osteoarthritis. The examiner provided a cortisone injection for treatment.

In a November 2007 private treatment record, written by Dr. P.H., the Veteran alleged that he had "significant right knee degenerative joint disease" and that he knew "he needs a total knee" replacement. Upon examination, the private examiner noted identical symptomatology to that found in the October 2007 private treatment record, with the exception of limitation of flexion to 110 degrees and limitation of flexion to 10 degrees. The examiner diagnosed right knee degenerative joint disease and osteoarthritis, and provided a cortisone injection for treatment.

In a January 2008 private treatment record, written by Dr. S.C., the Veteran reported experiencing right knee pain measuring a 10 out of 10 at times after walking or activities. Upon examination, the private examiner noted tenderness to palpation at the joint line of the right suprapatellar area, tibial tenderness at the right infrapatellar area, and crepitus upon motion, but no abnormality of range motion, stability, or muscle strength/tone. 

In a January 2008 VA medical examination report, the VA examiner noted that the Veteran had undergone an in-service surgery to repair a torn right lateral meniscus. During an interview, the Veteran reported working as a technician at an auto plant. The Veteran indicated that he had undergone five steroid injection procedures to his knee which had helped alleviate his symptomatology. The Veteran reported experiencing swelling, stiffness, and instability in his right knee. He denied experiencing heat, redness, or locking, but reported experiencing pain, weakness, fatigability, and lack of endurance in the right knee. The Veteran indicated experiencing additional limitation of motion or functional impairment during flare-ups, due to pain and swelling. The Veteran reported that flare-ups would occur on a weekly basis depending upon his activity level at work and how much he had to squat, kneel, crawl, or climb stairs/ladders. The Veteran denied any episodes of dislocation or recurrent subluxation, inflammatory arthritis, or constitutional symptomatology.

Upon examination, the VA examiner noted limitation of motion to 120 degrees of flexion and zero degrees of extension. The VA examiner reported finding no clinical objective evidence that function was additionally limited by pain, fatigue weakness, incoordination, or lack of endurance upon repetitive testing. The VA examiner indicated finding an eight-centimeter scar on the lateral aspect of the right knee from the in-service surgery which was nontender, well-healed, and nonindurated. The VA examiner indicated that Lachman's, anterior, and posterior drawer tests were negative, but a McMurray's test was positive at the lateral joint line for pain and tenderness. The VA examiner further found a 1+ effusion of the right knee. 

After a review of an X-ray, the VA examiner diagnosed degenerative joint disease of the right knee, status post torn lateral meniscus of the right knee, and status post right lateral meniscectomy.

In a December 2008 private treatment record, written by a physician's assistant and approved by Dr. P.H., the Veteran reported experiencing "constant severe pain" and indicated that the needed to have a "total knee replacement." Upon examination, the private examiner noted flexion limited to 110 degrees and extension limited to 
10 degrees. The examiner noted popping and crepitance with motion, positive apprehension, tenderness to palpation to the plica, a mild valgus deformity, a positive McMurray's test, and negative Lachman's, anterior drawer, and posterior drawer tests. After a review of x-rays, the examiner diagnosed bilateral knee degenerative joint disease, right greater than left.

In a March 2010 private treatment record from the Veteran's workplace, written by Nurse D.R., the Veteran reported experiencing increased pain and edema over the previous several weeks and requested an injection. The Veteran reported experiencing pain to the right knee "that needs replacement," but indicated that he refused to have surgery. Upon examination, the private examiner noted tenderness to palpation at the joint line and prepatellar tenderness, but no abnormality of range motion, stability, or muscle strength/tone. The examiner also noted redness and swelling of the right lower leg. 

At the October 2012 Travel Board hearing, the Veteran stated that his supervisors had allowed him "to go unofficially light duty" until he recovered from his knee pain. The Veteran indicated that he was employed as a maintenance worker at an automobile manufacturing plant. The Veteran stated that doctors were providing him with steroid injection therapy for his knee pain, but that such treatment could destroy the bone in the knee over time. The Veteran reported experiencing sideways instability of the knee recurring on a monthly basis and some instances of forward instability of the knee prior to his most recent steroid injection. 

In an October 2012 private treatment record, written by Dr. S.C., the Veteran reported experiencing knee pain measuring three on a scale of 10. Upon examination, the private examiner noted tenderness to palpation at the right medial compartment and right "imedial infrapatellar areas," but no edema. The examiner indicated that, although the Veteran's range of motion was normal, the Veteran experienced both pain and crepitus with motion.

In a November 2012 private examination report, written by Dr. S.C. on a VA knee examination form, the Veteran reported experiencing episodic right knee pain, with increased pain with weight-bearing and prolonged standing. Upon testing, the examiner found flexion limited to 125 degrees, with pain beginning at 90 degrees; and extension to zero degrees, with pain beginning at "45 or greater" degrees. Upon repetitive testing, the examiner noted flexion limited to 135 degrees and extension to zero degrees. Although the Veteran's range of motion appeared to improve upon repetitive testing, the private examiner wrote that the Veteran experienced less movement than normal and pain on movement after repetition. The examiner wrote that the Veteran had pain to palpation at the joint line, and normal strength and stability of the knee. The examiner diagnosed right knee osteoarthritis. 

In a March 2014 VA medical examination report, the Veteran reported having undergone no treatment for the knee since 2012. The Veteran indicated that climbing stairs would produce occasional sharp knee pain, and that he had experienced "a few episodes of giving way related to pain for the past 12-18 months." The Veteran denied experiencing any significant flare-ups, stating that he experienced only momentary sharp pain and secondary weakness. Upon testing, the examiner noted flexion limited to 120 degrees, with pain beginning at 120 degrees; and extension limited by 10 degrees without pain. The examiner found no evidence of increased pain, weakness, fatigability, or incoordination with repetitive testing. The VA examiner indicated that Lachman's, anterior, and posterior drawer tests were negative. The examiner noted finding effusion and bilateral patellofemoral effusion in both knees, but no evidence of scars.  

After the examination and a review of the claims file, the VA examiner diagnosed degenerative joint disease of the right knee, status post torn lateral meniscus and lateral meniscectomy. In commenting on the severity of the disability, the examiner noted that, during his October 2012 testimony before the Board, "the veteran stated that he would probably need a total knee replacement ... and his representative elicited a history of instability." The examiner noted that neither Dr. S.C. nor Dr. P.H., despite having examined the Veteran several times over the years, ever noted finding instability upon examination. The examiner further noted that he had found no evidence of instability during his own examination. The examiner indicated that the Veteran had not required a total knee replacement and was "still able to do work requiring significant standing on his feet and climbing of stairs." The examiner indicated that, with degeneration of the knee cartilage related to osteoarthritis, the spacer effect would be lost, resulting in a slight laxity of the knee. The VA examiner wrote that this did not indicate any ligament injury. As for the "giving way and buckling" experienced by the Veteran, the examiner noted that these symptoms were related to pain, rather than any instability of the knee. Having reviewed the X-rays, the examiner noted that the Veteran's osteoarthritic changes in the knees were still mild, though worse in the right knee than the left. 

For the initial rating period under appeal, the evidence weighs against a grant of a rating in excess of 10 percent for the Veteran's service-connected right knee disability. Specifically, for the initial rating period under appeal, the Veteran's right knee disability has not been manifested by symptomatology more nearly approximating limitation of flexion to 30 degrees or extension limited to 
15 degrees, as required for a next higher 20 percent rating under Diagnostic Codes 5260 or 5261. 38 C.F.R. § 4.71a.

During the entire initial rating period, the Veteran's right knee disability did not result in flexion limited to 30 degrees or less. 

In an October 2007 private treatment record, Dr. P.H. found that the Veteran's extension was limited by 30 degrees. Under Diagnostic Code 5261, a right knee disability resulting in symptomatology more nearly approximating a limitation of extension to 30 degrees may be assigned a 40 percent rating. Yet, in nine other knee examination reports included in the record of evidence, to include the results of four separate examinations provided from September through November 2007, examiners indicated that the Veteran's extension was not limited to more than 10 degrees, in keeping with the currently assigned 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In the November 2012 private examination report, written on a VA knee examination form, Dr. S.C. noted that the Veteran displayed full extension of the knee to zero degrees. However, when asked to detail the point at which the Veteran experienced pain during extension, Dr. S.C. checked the last box on the form, stating that the pain started at "45 degrees or greater." As Dr. S.C. did not report the precise point at which the Veteran experienced pain during extension, the findings suggest that the Veteran experienced pain throughout his range of motion. 

As the Veteran still displayed full extension, there is no objective evidence that this painful motion resulted in additional limited range of motion or other functional impairment not already contemplated by the assigned 10 percent rating. In Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011), the Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss." (Internal citations omitted). Thus, absent objective evidence that the Veteran's symptoms of pain, stiffness, and weakness more nearly approximated a limitation of motion to 30 degrees of flexion or 15 degrees of extension for the entire initial rating period, a higher disability rating for limitation of motion cannot be assigned under Diagnostic Code 5260 or 5261. 38 C.F.R. § 4.71a.

Furthermore, while the Veteran has reported experiencing buckling and "giving out" of the knee due to pain, there is no objective evidence of instability. In multiple knee examinations, private and VA examiners, upon testing the knee, found that it was stable. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan,
451 F.3d at 1336. 

However, the competent medical evidence offering detailed, specific determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the possible stability of the Veteran's knee. Therefore, a separate disability rating for instability of the right knee is not warranted under Diagnostic Code 5257. See id.

The record contains no evidence indicating ankylosis, dislocated semilunar, or genu recurvatum, so a disability rating under those Diagnostic Codes is not appropriate. See 38 C.F.R. § 4.71a, Diagnostic Codes 5265, 5258, 5263.

The Board has considered the Veteran's reports of functional impairment caused by his right knee disability. However, the record contains no lay or medical evidence indicating that the Veteran experienced left knee disability symptomatology more nearly approximating symptomatology that required for a higher rating under any criteria, even due to flare-ups, fatigability, incoordination, or pain on movement for the initial rating period. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

The Board has considered whether a separate rating would be appropriate for the right knee scar, apparently related to an in-service meniscus repair surgery, noted in the January 2008 VA medical examination report. Under the applicable rating criteria, the Veteran might conceivably be allowed a compensable separate rating for a scar related to an in-service surgical procedure if it were noted to be large (specifically greater than 39 square centimeters in area), unstable, or painful. See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2014). However, the evidence, both lay and medical, contains no notation indicating that the Veteran's scar is painful, unstable, or greater than 39 square centimeters in area. Therefore, the Veteran is not entitled to a separate compensable rating for his surgical scar.

For the initial rating period under appeal, the disability picture for the Veteran's right knee disability has not more nearly approximated the criteria for a next higher rating under any potentially applicable Diagnostic Code and the benefit of the doubt rule is not applicable to the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.



Extraschedular Rating

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right knee disability. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id.

Regarding the Veteran's service-connected right knee disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5261, specifically provides for a disability rating by analogy based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the initial rating period, the Veteran's right knee disability has been manifested by symptoms more nearly approximating a limitation of extension of the right knee to 10 degrees. 38 C.F.R. § 4.71a.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is only service-connected for a right knee disability. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the Veteran's knee disabilities, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's knee disability, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Earlier Effective Date

Pursuant to 38 C.F.R. § 3.104(a) (2012), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis." See also 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2014). An exception to this rule is when VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. See also 38 U.S.C.A. §§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can be reversed or amended where evidence establishes "clear and unmistakable error." The Court of appeals has provided a three-part test to determine if there was CUE in a prior decision, as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App.92, 95 (1995). A mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The effective date of a grant of service connection is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2012) as implemented by 38 C.F.R. § 3.400 (2014). 
38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 
38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(i)(2). 

In 1971 service treatment records, service examiners noted treating the Veteran for a tear of the right lateral meniscus, resulting in both hospitalization and repair surgery. In an August 1975 service discharge medical examination report, a service examiner noted that the Veteran's lower extremities were normal. The service personnel records indicate that the Veteran was discharged from service on September 25, 1975. 

In October 1975, the Veteran filed a claim for service connection for a right knee disorder. On his claim form, the Veteran provided his home address, indicating that he lived on "Lot # 115" on a certain road. In an internal VA record, requesting a VA medical examination to determine the nature and severity of the Veteran's claimed disorder, a VA employee wrote that the Veteran lived on "Lot 15" of the aforementioned road. The internal records indicate that the Veteran did not appear for a scheduled examination. In a January 1976 decision letter, addressed to the Veteran at "Lot 15," VA informed the Veteran that they were denying his claim due to his failure to report to the scheduled examination. However, the record contains no indication that the January 1976 letter was returned due to an incorrect address. The Veteran did not file a timely appeal of the January 1976 decision.  

On November 7, 2007, the Veteran filed a claim to reopen the previously denied claim for service connection for a right knee disorder. In February 2008, the RO granted the Veteran's claim, based primarily on a January 2008 VA medical examination report in which a VA examiner found that the Veteran had a current right knee disorder related to his in-service injury. In so doing, the RO found that the grant of service connection was effective November 7, 2007, the date of the filing of the Veteran's application to reopen service connection.

The Veteran has contended that the grant of service connection should have been effective from the date of his discharge from service. At the October 2012 Travel Board hearing, the Veteran stated that he never received notice to appear at the scheduled VA medical examination in 1975, most likely because the RO sent notice to the wrong address. When asked about what happened in 1975, the Veteran stated that, after filing his claim, "I moved around so much ... at the time trying to get reestablished" when he decided to contact VA about his claim. The Veteran stated that he "got notification that [his claim] was declined and I let go of it and 30 something years later" he filed his application to reopen service connection. 

The Veteran essentially contends that the January 1976 decision, denying his initial claim for service connection for a right knee disorder, was a product of CUE because the RO failed to provide him with a VA medical examination to determine the nature and etiology of his right knee disorder. VA's duty to provide a VA medical examination arises from the agency's "duty to assist" the Veteran with his claim. VA regulations specifically state that a failure to fulfill the duty to assist cannot be the basis for a finding of CUE in a final decision. See 38 C.F.R. 
§ 20.1403(d)(2). Therefore, the Veteran's main contention must be rejected as a matter of law. 

The Board has reviewed the record to determine if there was any basis for a finding of CUE in the January 1976 decision. At the time of the January 1976 decision, VA regulations stated that service connection for a current disease might be established by demonstrating that it was incurred in or aggravated during military service. 38 U.S.C.A. §§ 1110, 1131 (West 1976), 38 C.F.R. § 3.303 (1976). Although the service treatment records contained notations indicating treatment for a 1971 right knee injury, the August 1975 service discharge medical examination report indicated that the Veteran's lower extremities were normal upon examination. At the time of the January 1976 decision, the record did not contain any evidence of a post-service right knee disorder for which service connection could be granted. Therefore, as the facts, as they were known at the time, were before the January 1976 VA adjudicator who correctly applied the regulatory provisions in denying the Veteran's claim, the Board finds no CUE in the January 1976 decision. Damrel, 6 Vet. App. at 245.

The January 1976 decision became final when the Veteran did not appeal it in a timely manner. Government employees, to include VA regulars, are presumed to have properly discharged their official duties. This "presumption of regularity" may only be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999). During the October 2012 Travel Board hearing, the Veteran testified that he received notice from VA, indicating that his claim was denied and waited for 30 years until he reapplied for benefits. The only notice issued by VA, informing the Veteran that his initial claim for service connection was denied, was the January 1976 decision letter. Although the letter was written to a seemingly incorrect address, the record contains no indication that the letter was returned to VA and the Veteran indicated that he received notice of the decision. Therefore, the Board finds that there is not clear evidence indicating that the RO failed to provide the Veteran with timely notice of the denial of his initial claim for service connection for a right knee disorder. See id. 

The Board finds that the correct facts, as they were known at that time, were before the adjudicator at the time of the January 1976 decision, and the statutory or regulatory provisions extant at the time were correctly applied. Therefore, there is no basis for finding CUE in the January 1976 decision. Damrel, at 245. As the Veteran did not appeal the January 1976 rating decision in a timely manner, it became final. The earliest possible effective date for the grant of service connection under VA regulations, therefore, was November 7, 2007, the date of filing of the Veteran's application to reopen service connection for a right knee disorder. 
38 C.F.R. § 3.400(b)(i)(2). 

Therefore, the Veteran's claim for entitlement to an effective date earlier than November 7, 2007 for a grant of service connection for a right knee disability, to include on the basis  of clear and unmistakable error (CUE) in a January 9, 1976 decision must be denied. 


ORDER

A higher initial rating in excess of 10 percent for a right knee disability is denied. 

Entitlement to an effective date earlier than November 7, 2007, for an award of service connection for a right knee disability, to include as due to CUE in a January 9, 1976 decision, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


